Exhibit 10.18 PERFORMANCE RESTRICTED STOCK AWARD AGREEMENT UNDER NORTHEAST BANCORP amended and restated 2 Name of Grantee: Richard Wayne Type of Stock: Voting Common Stock No. of Shares: Grant Date: August 25, 2016 Pursuant to the Northeast Bancorp Amended and Restated 2010 Stock Option and Incentive Plan (the “Plan”) as amended through the date hereof, Northeast Bancorp (the “Company”) hereby grants a Restricted Stock Award (an “Award”) to the Grantee named above. Upon acceptance of this Award, the Grantee shall receive the number of shares of Voting Common Stock of the Company specified above, subject to the restrictions and conditions set forth herein and in the Plan. The Company acknowledges the receipt from the Grantee of consideration with respect to the par value of the Stock in the form of cash, past or future services rendered to the Company by the Grantee or such other form of consideration as is acceptable to the Administrator. 1.
